TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00388-CV


In re Mario Lavon Gamble





ORIGINAL PROCEEDING FROM BELL COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Mario Lavon Gamble filed a petition for writ of mandamus, complaining that
the trial court had not set his motion for DNA testing for a hearing.  See Tex. R. App. P. 52.8.  Since
his filing, the trial court has provided this Court with an order showing that Gamble's motion was
heard and denied.  Gamble has received the relief he sought through his original proceeding, and any
appeal of the denial of his motion for DNA testing must be conducted through a direct appeal.  See
Tex. Code Crim. P. 64.05 (West 2006).  We deny the petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   August 27, 2009